   8:21-cr-00056-BCB-MDN Doc # 21 Filed: 04/01/21 Page 1 of 1 - Page ID # 35




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:21CR56

      vs.
                                                               ORDER
MICHAEL DEMOND THOMAS,

                    Defendant.

        The court, having granted Motion to Withdraw as Counsel (Filings No. 19, 20),
finds that the above-named defendant is eligible for appointment of counsel pursuant to
the Criminal Justice Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for
the District of Nebraska.

        IT IS ORDERED that Deborah D. Cunningham is appointed as attorney of record
for the above-named defendant in this matter and shall forthwith file an appearance in
this matter.

       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall
forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the
name and other identifying information of the CJA Panel attorney identified in
accordance with the Criminal Justice Act Plan for this district.

      IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to
the Federal Public Defender for the District of Nebraska and Deborah D. Cunningham.

      DATED this 1st day of April, 2021.


                                               BY THE COURT:

                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
